Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the application filed 1/14/2020.
2.	Claims 16-30 are pending in this application. Claim 16 is an independent claim. This action is made Non-Final.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/961,127 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 16-20 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (“Kim” US 2015/0186093).

Regarding claim 16, Kim discloses an electronic device comprising: 
a mobile terminal comprising a first display, a memory, and a controller (see fig 1, #150, #130 and #120, respectively); and a case (see fig 4, 400) comprising: 
a first body configured to be engaged with the mobile terminal; a second body comprising a second display; and a wiring unit configured to electrically couple the first 
wherein the controller of the mobile terminal is configured to store in the memory one or more sub-stacks including tasks associated with the second display based on whether the second display is activated (see fig 41 and paragraph [0202] “The electronic device 1 displays the content (e.g., an e-book, a webpage, etc.) using both of the touch screen 51 of the main body 500 and the display 41 of the cover 400. When the user horizontally flicks the touch screen 51 of the main body 500, the electronic device 1 switches the two displays 41 and 51 to a previous page or a next page.”).

Regarding claim 17, Kim discloses wherein the controller of the mobile terminal is further configured to delete the one or more sub-stacks from the memory when the second display is deactivated (see paragraph [0083] “the deactivated display module may not display the content without power”).

Regarding claim 18, Kim discloses a coupling unit configured to pivotably couple the first body and second body; wherein the first body and the second body are movable with respect to each other via the coupling unit between: a closed state in which the first body and second body are closed such that the first display and the second display face each other; and an open state in which the first display and the second display are open such that the first display and the second display are visible, 

Regarding claim 19, Kim discloses wherein the second body further comprises a touch sensor configured to sense a touch applied to the second display, wherein the second display is activated in response to a predetermined type touch to the second display (see figs 37-40).

Regarding claim 20, Kim discloses wherein when the first display and second display are both activated (see paragraph [0144] “the processor 211 (e.g., the control module 905) controls (e.g., activate or deactivate) the display (e.g., the panel 262) of the main body 500 or the at least one display 41 of the cover 400 according to the position of the cover 400”), the controller is further configured to store in the memory: 
a first main stack for tasks associated with a primary home screen page output on the first display (see fig 45, 51); and 
a first sub-stack for tasks associated with a secondary home screen page output on the second display (see fig 45, 41).

Regarding claim 28, Kim discloses wherein: the mobile terminal further comprises a first wireless communication unit configured to transmit a wireless signal to a rear side of the mobile terminal; the case further comprises a second wireless communication unit located at the first body and configured to receive the transmitted 

Regarding claim 29, Kim discloses wherein screen information to be output on the second display is transferred from the one or more sub-stacks included in the memory of the mobile terminal to the second display through the first wireless communication unit, the second wireless communication unit, and the wiring unit (see fig 45).

Regarding claim 30, Kim discloses wherein: the first body of the case comprises a magnet facing the mobile terminal; and the mobile terminal further comprises a hall sensor configured to sense a magnetic field of the magnet when the mobile terminal is engaged with the first body; and electric power for operation of the second display is supplied by the mobile terminal through the wiring unit when the magnetic field is sensed via the hall sensor (see paragraphs [0147]-[0148] where Hall sensor is discussed).

Allowable Subject Matter
8.	Claims 21-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kim et al (US 2019/0042066) teach dual foldable display case (see fig 20A).

Lee et al (US 9,559,740) teach dual foldable display case (see fig 20).

Kim et al (US 2014/0323182) teach flip case with dual displays (see fig 2).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480.  The examiner can normally be reached on M-Th 8:00a - 6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHAWN N TILLERY/           Primary Examiner, Art Unit 2174